The question at issue was, whether the wagon, when attached, was exempt either as a farming tool, or a tool of the plaintiff's occupation. This was a question of fact to be determined by the referee upon all the evidence, and the finding for the *Page 574 
plaintiff was a finding of every material fact upon which the plaintiff's right of recovery depended. Allard v. Hamilton, 58 N.H. 416; Noyes v. Patrick, 58 N.H. 618; Rice v. Wadsworth, ante 100; Richards v. Hubbard, ante 158; George v. Fellows, ante 206.
Exceptions overruled.
FOSTER, J., did not sit: the others concurred.